Exhibit 10.428

 

FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT
AND JOINT ESCROW INSTRUCTIONS

 

THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT AND JOINT ESCROW
INSTRUCTIONS (this “Amendment”) is entered into as of October 20, 2004 by and
between Donahue Schriber Realty Group, L.P., a Delaware limited partnership
(“Seller”), and Inland Real Estate Acquisitions, Inc., an Illinois corporation
(“Buyer”).

 

RECITALS:

 

A.                                   Seller and Buyer entered into that certain
Purchase and Sale Agreement and Joint Escrow Instructions dated as of
September 2, 2004 (the “Agreement”; capitalized terms used but not defined in
this Amendment shall have the meanings given to them in the Agreement) with
respect to the property known as Plaza at River Lakes located in Bakersfield,
California.

 

B.                                     Seller and Buyer now desire to
acknowledge certain matters with respect to the Agreement, and to amend the
Agreement, as set forth herein.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, Buyer and Seller agree as follows with respect to the Agreement:

 

1.             Waiver of Contingencies; Reduction of Purchase Price; Coldwell
Banker Credit.  October 20, 2004 is acknowledged to be the Decision Date, and
Buyer’s execution and delivery of this Amendment (effective upon receipt of a
faxed counterpart executed by Seller) constitutes Buyer’s waiver of all rights
to terminate the Agreement (i) on or before the Decision Date, or (ii) in
accordance with Section 4.7 of the Agreement (Buyer hereby acknowledges it has
received and approved estoppels from the Majors as well as Minors occupying at
least 75% of the remaining leased space at the Property not occupied by the
Major).  Seller hereby confirms it shall deliver Seller Estoppels as required by
the last sentence of Section 4.7 of the Agreement.  The Purchase Price is hereby
reduced by the sum of $400,000.00 and accordingly is the sum of Seventeen
Million Dollars ($17,000,000.00).  Seller agrees that, at Closing, Seller shall
provide Buyer with a credit against the Purchase Price in the amount of
$92,338.00 (less any amount thereof allocable to the period prior to Closing),
by reason of prepaid rent paid to Seller by Coldwell Banker, plus a credit
against the Purchase Price in the amount of the Monthly Smoothie Rent allocable
to the period from the Closing Date through October 30, 2004, plus a credit
against the Purchase Price in the amount of the Monthly Quick One Rent allocable
to the period from the Closing Date through November 30, 2004.

 

2.                                       Escrow for Planet Smoothie.  Seller has
entered into a lease (the “Smoothie Lease”) dated July 14, 2004 with Addis
Enterprises, Inc. (“Smoothie”) covering a portion of the Property as more
particularly described therein (the “Smoothie Premises”).  Smoothie has not yet
finished its tenant improvements as required by the Smoothie Lease nor has
Smoothie obtained the certificate of occupancy to be issued by the City of
Bakersfield (the “Smoothie Certificate”) upon Smoothie’s

 

1

--------------------------------------------------------------------------------


 

completion of such tenant improvements.  Pursuant to the Smoothie Lease, Seller
is obligated to pay $19,500 to Smoothie for tenant improvements (the “Smoothie
TIs”), and $5,215 to the broker owed the same (the “Broker”) for leasing
commissions (the “Smoothie Commissions”) Pursuant to the Smoothie Lease,
commencing November 1, 2004 Smoothie is obligated to pay to the landlord
thereunder the sum of $2,459 per month for base tent and $653.12 per month for
estimated operating expenses (the sum of the foregoing amounts, being $3,112.12,
is herein called the “Monthly Smoothie Rent”).  At Closing, Seller shall deposit
into escrow, with Escrow Holder, the sum of $56,018.16 (“Smoothie Escrowed
Funds”) with respect to the Smoothie Lease (said sum equals the product of the
Monthly Smoothie Rent times eighteen (18), plus the Smoothie TIs and plus the
Smoothie Commission).  The Smoothie TI’s (or the applicable portion thereof)
shall be released to Buyer (for immediate release to Smoothie) upon Buyer’s
delivery of Buyer’s written certification (“Buyer’s Smoothie Certification”) to
Seller and Escrow Holder that Smoothie is entitled to the Smoothie TIs (or the
specified portion thereof) pursuant to Article VII of Exhibit B to the Smoothies
Lease.  The Smoothie Commission shall be disbursed by Escrow Holder to Broker
upon receipt of Buyer’s Smoothie Certification.  If Smoothie shall not have paid
the Monthly Smoothie Rent due for November 2004 prior to November 8, 2004,
commencing November 8, 2004,, and on the same day of each month thereafter until
the earlier of (i) the date Smoothie shall have commenced paying the Monthly
Smoothie Rent, or (ii) the date of the issuance of the Smoothie Certificate and
the date Smoothie shall have taken possession of the Smoothie Space (whichever
is later), the Smoothie Monthly Rent shall be promptly disbursed to Buyer from
the Escrowed Funds upon Buyer’s delivery of written certification to Escrow
Holder and Seller that Smoothie has not yet paid the Smoothie Monthly Rent then
due.  In the event that, after Buyer shall have been paid the Smoothie Monthly
Rent (or any portion thereof) out of the Smoothie Escrowed Funds for any
particular month, Buyer should receive payment of all or any portion of the
Smoothie Monthly Rent from Smoothie for such month, Buyer shall immediately
remit the same to Seller.  Upon the later to occur of (i) issuance of the
Smoothie Certificate, and (ii) the date Smoothie commences paying the Monthly
Smoothie Rent (Buyer agrees to enforce the Smoothie Lease with respect thereto),
the Smoothie Escrowed Funds still being held by Escrow Holder and not previously
disbursed by Escrow Holder pursuant to this Section 3 shall be promptly
disbursed to Seller.  Buyer agrees to notify Seller in writing promptly upon
Buyer acquiring knowledge of the issuance of the Smoothie Certificate and
promptly upon Smoothie taking possession of the Smoothie Space and payment of
the Smoothie Monthly Rent.

 

3.                                       Escrow for Quick One.  Seller has
entered into a lease (the “Quick One Lease”) dated May 21, 2004 with Anher
Corporation (“Quick One”) covering a portion of the Property as more
particularly described therein (the “Quick One Premises”).  Quick One has not
yet finished its tenant improvements as required by the Quick One Lease nor has
Quick One obtained the certificate of occupancy to be issued by the City of
Bakersfield (the “Quick One Certificate”) upon Quick One’s completion of such
tenant improvements.  Pursuant to the Quick One Lease, Seller is obligated to
pay $21,000 to Quick One for tenant improvements (the “Quick One TIs”), and
$3,750 to the broker owed such amount for leasing commissions (the “Quick One
Commissions”), Pursuant to the Quick One Lease, commencing November 1, 2004
Quick One is obligated to pay to the landlord thereunder the sum of $2,505 per
month for base rent and $720,000 per month for estimated operating expenses (the
sum of the foregoing amounts, being $3,225.00, is herein called

 

2

--------------------------------------------------------------------------------


 

the “Monthly Quick One Rent”).  At Closing, Seller shall deposit into escrow,
with Escrow Holder, the sum of $58,050.00 (the “Quick One Escrowed Funds”) with
respect to the Quick One Lease (said sum equals the product of the Monthly Quick
One Rent times eighteen (18), plus the Quick One TIs and plus the Quick One
Commission).  The Quick One TI’s (or the applicable portion thereof) shall be
released to Buyer (for immediate release to Quick One) upon Buyer’s delivery of
Buyer’s written certification (“Buyer’s Quick One Certification”) to Seller and
Escrow Holder that Quick One is entitled to the Quick One TIs (or the specified
portion thereof) pursuant to Article VII of Exhibit B to the Quick Ones Lease.
 The Quick One Commission shall be disbursed by Escrow Holder to Broker upon
receipt of Buyer’s Quick One Certification.  If Quick One shall not have paid
the Monthly Quick One Rent due for December 2004 prior to December 8, 2004,
commencing December 8, 2004, and on the same day of each month thereafter until
the earlier of (i) the date Quick One shall have commenced paying the Monthly
Quick One Rent, or (ii) the date of the issuance of the Quick One Certificate
and the date Quick One shall have taken possession of the Quick One Space
(whichever is later), the Quick One Monthly Rent shall be promptly disbursed to
Buyer from the Escrowed Funds upon Buyer’s delivery of written certification to
Escrow Holder and Seller that Quick One has not yet paid the Quick One Monthly
Rent then due.  In the event that, after Buyer shall have been paid the Quick
One Monthly Rent (or any portion thereof) out of the Quick One Escrowed Funds
for any particular month.  Buyer should receive payment of all or any portion of
the Quick One Monthly Rent from Quick One for such month, Buyer shall
immediately remit the same to Seller.  Upon the later to occur of (i) issuance
of the Quick One Certificate, and (ii) the date Quick One commences paying the
Monthly Quick One Rent (Buyer agrees to enforce the Quick One Lease with respect
thereto), the Quick One Escrowed Funds still being held by Escrow Holder and not
previously disbursed by Escrow Holder pursuant to this Section 4 shall be
promptly disbursed to Seller.  Buyer agrees to notify Seller in writing promptly
upon Buyer acquiring knowledge of the issuance of the Quick One Certificate and
promptly upon Quick One taking possession of the Quick One Space and payment of
the Quick One Monthly Rent.

 

5.                                       Holdback for Cingular Wireless.  Seller
has entered into a Site Access Telecommunications License Agreement Ground Space
Site (the “Cingular Lease”) dated October 8, 2004 with Pacific Bell Wireless,
LLC (“Cingular”) with respect to the Property.  Pursuant to the Cingular Lease,
commencing the “Commencement Date” (as defined in the Cingular Lease), Cingular
is obligated to pay to the landlord thereunder the sum of $1,750 per month (the
“Monthly Cingular Rent”).  Seller and Buyer acknowledge that Cingular may not
have obtained the governmental permits (the “Permits”) required to operate its
business pursuant to the Cingular Lease prior to the Closing.  At Closing,
Seller shall deposit into escrow, with Escrow Holder, the sum of $284,037.11
(the “Cingular Escrowed Funds”) with respect to the Cingular Lease (the Purchase
Price payable by Buyer shall be the source of the Cingular Escrowed Funds).
 Upon written confirmation from Cingular that it has obtained the Permits (if
Cingular refuses to confirm in writing that Cingular has obtained the Permits,
Cingular’s commencement of its business operations on the Property pursuant to
the Cingular Lease shall be deemed Cingular’s written confirmation that it has
obtained the Permits), the Cingular Escrowed Funds shall be released to Seller.
 Buyer and Seller agree to exert diligent good faith efforts to obtain such
written confirmation.  If Cingular terminates the Cingular Lease pursuant to
Section 16.10 thereof prior to the release of the Cingular Funds to

 

3

--------------------------------------------------------------------------------


 

Seller, upon such termination the Cingular Escrowed Funds shall be delivered to
Buyer.  Prior to release of the Cingular Escrowed Funds to Seller, all Monthly
Cingular Rent paid to Buyer shall be promptly remitted to Seller.

 

6.                                       Agreement in Effect.  The terms and
provisions of this Amendment shall control over any inconsistent terms and
provisions of the Agreement.  Except as amended hereby, the parties acknowledge
and agree that the Agreement is in full force and effect in accordance with its
terms.  If required by Escrow Holder, Buyer and Seller shall enter into a
separate escrow agreement with Escrow Holder to implement the post-Closing
elements of this Amendment, provided such escrow agreement is not in conflict
with this Amendment.  This Amendment may be executed in counterparts, each of
which shall be an original and both of which, together, shall constitute one and
the same instrument.

 

SIGNATURES ON NEXT PAGE

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the day
and year first above written.

 

SELLER:

Donahue Schriber Realty Group, L.P., a Delaware limited
partnership

 

 

 

By: Donahue Schriber Realty Group, Inc., a Maryland
corporation its general partner

 

 

 

By:

/s/ Patrick S. Donahue

 

 

 

Name:

 Patrick S. Donahue

 

 

 

Title:

 President

 

 

 

By:

/s/ Dirk Van Wyk

 

 

 

Name:

 Dirk Van Wyk

 

 

 

Title:

 Vice President

 

 

 

 

BUYER:

Inland Real Estate Acquisitions, Inc., an Illinois corporation

 

 

 

By:

/s/ Karen M. Kautz

 

 

 

Name:

 Karen M. Kautz

 

 

 

Title:

 Vice President

 

5

--------------------------------------------------------------------------------


 

PURCHASE AND SALE AGREEMENT
AND JOINT ESCROW INSTRUCTIONS

 

THIS PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS (this
“Agreement”) is entered into as of September 2, 2004 by and between Donahue
Schriber Realty Group, L.P., a Delaware limited partnership (“Seller”), and
Inland Real Estate Acquisitions, Inc., an Illinois corporation (“Buyer”).

 

RECITALS:

 

A.                                   Seller is the owner of certain real
property improved as a retail center known as Plaza at River Lakes located in
Bakersfield, California.

 

B.                                     Buyer desires to purchase that property,
and Seller desires to sell that property, on the terms and conditions contained
in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, Buyer and Seller agree as follows:

 

1.  PURCHASE AND SALE

 

1.1  Agreement to Buy and Sell.  Subject to all of the terms and conditions of
this Agreement, Seller hereby agrees to sell and convey to Buyer and Buyer
hereby agrees to acquire and purchase from Seller the following (collectively,
the “Property”):

 

1.1.1  All of Seller’s right, title and interest in and to that certain parcel
of real property described on) Exhibit “A” attached hereto, together with all of
Seller’s rights, privileges and easements appurtenant thereto (collectively, the
“Land”);

 

1.1.1  All of Seller’s right, title and interest in and to all improvements,
structures, equipment and fixtures located on or under the Land (collectively,
the “Improvements”) (the Land and Improvements are herein collectively called
the “Project”);

 

1.1.2  All of Seller’s right, title and interest in and to all tangible personal
property, if any, located on or affixed to the Project and used in connection
with the ownership, operation, use or maintenance of the Project, and all
intangible property, if any, owned or held by Seller that pertains to the
ownership, maintenance, use or operation of the Project, including but not
limited to the Project’s name (collectively, the “Personal Property”);

 

1.1.3  All of Seller’s interest in any leases or other agreements demising space
in or providing for the use or occupancy of any portion of the Project
(collectively, the “Leases”); and

 

1.1.4  All of Seller’s right, title and interest in and to any and all service
contracts, maintenance agreements, warranties, guaranties, permits and licenses
and other contracts and agreements relating to the Property, if any, which
continue in full force and effect beyond the

 

1

--------------------------------------------------------------------------------


 

“Closing” (as defined below) (collectively, the “Contracts”), to the extent the
Contracts are assignable.  The Property does not include cash, any insurance
claims (except to the extent Section 4.5 is applicable), or any other claims
against third parties.

 

1.2  Purchase Price.  The purchase price to be paid by Buyer to Seller for the
Property shall be the sum of Seventeen Million Four Hundred Dollars
($17,400,000) (the “Purchase Price”).

 

1.3  Payment of Purchase Price.  The Purchase Price shall be payable as follows:

 

1.3.1  Within two (2) business days after the “Effective Date” (as defined
below), Buyer shall deliver to Stewart Title Insurance Company (“Escrow Holder”
or the “Title Company”), in immediately available funds, the sum of Four Hundred
Thousand Dollars ($400,000) (said sum, together with any interest earned thereon
while held by Escrow Holder, is herein called the “Deposit”).  Escrow Holder
shall deposit the Deposit into an interest-bearing account satisfactory to Buyer
pending disbursement in accordance with the terms of this Agreement.  Unless
Buyer terminates this Agreement by delivery of written notice of termination
(the “Termination Notice”) to Seller and Escrow Holder on or before the date
(the “Decision Date”) that is thirty (30) days after the Effective Date, the
Deposit shall be non-refundable after the Decision Date, except in the event of
Seller’s material default and except as otherwise expressly herein provided, and
shall be applied to the Purchase Price at Closing.

 

1.3.2  Not later than 10:00 am Pacific time on the “Closing Date” (as defined
below), Buyer shall deposit into Escrow, by wire transfer of federal funds, the
balance of the Purchase Price, subject to adjustment by reason of any applicable
prorations and the allocation of closing costs described below.

 

2.  OPENING OF ESCROW

 

2.1  Escrow; Escrow Holder.  Within two (2) business days after Seller shall
have executed this Agreement, Seller shall open an escrow (the “Escrow”) with
Escrow Holder at 505 N.  Brand Blvd., Ste. 800, Glendale, CA 91203, Attn:
Josette Loaiza, by delivering an executed copy of this Agreement to Escrow
Holder.  The date the Escrow is opened pursuant to the preceding sentence is
herein called the “Effective Date”.  Escrow Holder shall promptly advise Buyer
and Seller of the Effective Date.

 

2.2  Escrow Instructions.  The terms and conditions set forth in this Agreement
shall constitute both an agreement between Seller and Buyer and escrow
instructions for Escrow Holder.  Seller and Buyer shall promptly execute and
deliver to Escrow Holder any separate or additional escrow instructions
requested by Escrow Holder that are consistent with the terms of this Agreement.
 Any separate or additional instructions shall not modify or amend the
provisions of this Agreement unless otherwise expressly set forth by mutual
consent of Buyer and Seller.  As used in this Agreement, “Closing” shall mean
the recordation (or the commitment of the Title Company to do so to the
satisfaction of Buyer) of the “Deed” (as defined below) in the Official Records
of Kern County, California and the payment of the Purchase Price to Seller.

 

2.3  Closing Date.  Escrow shall close on or before the date (the “Closing
Date”) that is thirty-five (35) days after the Effective Date.

 

2

--------------------------------------------------------------------------------


 

3.  ACTIONS PENDING CLOSING

 

3.1  Buyer’s Review of Title.

 

3.1.1  Seller shall cause the Title Company, promptly after the Effective Date,
to deliver to Buyer a copy of a current preliminary title report or commitment
for title insurance (as well as a copy of each exception referenced therein)
showing the condition of title to the Property (the “Title Report”).  Upon
receipt from Buyer of funds sufficient to pay for a survey of the Property,
Seller shall engage a surveyor to prepare a survey of the Property (the
“Survey”) that meets the requirements set forth on Schedule 3.1.1 hereof. 
Seller is ordering the Survey as an accommodation to Buyer, and in no event
shall Seller be in breach or default by reason of the contents, or timing of
delivery, of the Survey.

 

3.1.2  Buyer shall have until the later of five (5) days after receipt of the
Title Report and Survey or twenty five (25) days after the Effective Date ((the
“Title Date”) within which to deliver to Seller written notice of Buyer’s
disapproval of title as shown on the Title Report and Survey (those title
matters identified on the Title Report and Survey and timely disapproved in
writing by Buyer are hereafter called the “Disapproved Exceptions”).  Buyer’s
failure to deliver such notice to Seller on or before the Title Date shall
constitute Buyer’s approval of the condition of title as shown on the Title
Report and Survey.

 

3.1.3  Seller shall notify Buyer in writing within three (3) business days after
Seller’s receipt of Buyer’s notice of Disapproved Exceptions that: (a) Seller
will remove such Disapproved Exceptions from title as of or before Closing; or
(b) Seller will not remove any or certain specified Disapproved Exceptions from
title.  Seller’s failure to address any Disapproved Exceptions in any notice, or
failure to give a notice as to any Disapproved Exceptions, shall constitute
Seller’s statement that it will not remove such Disapproved Exceptions from
title.

 

3.1.4  If Seller does not provide Buyer with written notice that it shall remove
all Disapproved Exceptions from title, Buyer shall have the right to terminate
this Agreement by delivery of written notice of termination in accordance with
Section 3.3 on or before the Decision Date, as Buyer’s sole and exclusive
remedy.  Buyer’s failure to provide such notice of termination on or before the
Decision Date shall constitute Buyer’s waiver of its disapproval of the
Disapproved Exceptions.  In the case of Buyer’s waiver (or deemed waiver) of
Disapproved Exceptions, Seller shall have no obligation to remove or otherwise
address such Disapproved Exceptions from title, and such waived Disapproved
Exceptions shall be deemed approved.  If Buyer elects to terminate this
Agreement pursuant to this Section 3.1.4, the provisions of Section 3.3 shall
apply.  Except for the Disapproved Exceptions Seller removes or covenants to
remove, the exceptions to title shown by the Title Report and Survey and any
encumbrance arising from the acts of Buyer are called the “Permitted Exceptions”
in this Agreement.  In no event shall any mortgage or judgment liens be
Permitted Exceptions, and Seller shall cause the same to be removed at or before
Closing.  Should a supplemental Title Report be issued by the Title Company
after the date of the original Title Report disclosing additional title
exceptions that adversely affect the condition of title to the Property, then
the Title Date shall, if applicable, be extended to the date that is three (3)
business days after Buyer’s receipt of the supplemental Title Report, and if
necessary, the Closing Date shall be automatically

 

3

--------------------------------------------------------------------------------


 

extended to the extent necessary to accommodate the approval procedures of
Section 3.1.3 and this Section 3.1.4.

 

3.2  Buyer’s Review of the Property; Agreements.  Promptly after the Effective
Date, Seller shall provide Buyer with copies of (or make available to Buyer for
review at the Project) the items reflected on Schedule 3.1 attached hereto
(collectively, the “Due Diligence Documents”).  Notwithstanding the foregoing or
any other provision hereof to the contrary, (i) Seller’s responsibility to
provide Due Diligence Documents shall be limited to those Due Diligence
Documents in Seller’s (or its property manager’s) possession (without limiting
the foregoing, those items that are marked “not in our possession” on
Schedule 3.1 shall not be provided), (ii) Seller shall not be required to
generate reports or analyses not typically prepared (or reflecting information
not typically reflected) in Seller’s ordinary course of business, and (iii) the
Due Diligence Documents are provided as an accommodation to Buyer and Seller
expressly disclaims any and all representations and warranties regarding the
same.  On or before the Decision Date, Buyer shall have reviewed the foregoing
and prepared, obtained, reviewed (or shall have chosen not to have prepared,
obtained or reviewed) and approved, among other things, all other reports of
investigations of the Property, including, such soil, environmental, geological
and engineering tests and reports, and other inspections of the Property as
Buyer shall deem necessary in order to determine whether the Property is
suitable for Buyer’s intended use, as well as investigated (or chosen not to
have investigated) all zoning requirements, federal, state and local laws,
ordinances, rules, regulations, permits, licenses, approvals and orders
applicable to the Property.  Pursuant to and subject to the requirements of
Section 3.5 of this Agreement, Buyer may enter onto the Property for the purpose
of conducting its inspection (the “Inspection”) of the Property; provided,
however, without first obtaining Seller’s prior written consent, which consent
will not be unreasonably withheld, Buyer shall only conduct a visual inspection,
with no right to conduct any physical testing, boring, sampling or removal
(collectively “Physical Testing”) of any portion of the Property.  If Buyer
wishes to conduct any Physical Testing of the Property, Buyer shall submit a
work plan to Seller prior to the Decision Date for Seller’s prior written
approval, which work plan Seller may modify, limit or disapprove in its
reasonable discretion.  If, on the basis of the review and the Inspection
described in this Section 3.2, or if for any other reason or no reason, Buyer
determines that the Property is not suitable for Buyer’s intended use, then
Buyer may terminate this Agreement by delivering the Termination Notice to
Seller and Escrow Holder on or before the Decision Date.  Buyer’s failure to
deliver the Termination Notice to Seller and Escrow Holder on or before the
Decision Date shall constitute Buyer’s approval of the aforementioned items and
of the condition of the Property.

 

3.3  Buyer’s Termination.  If Buyer elects to terminate this Agreement in
accordance with Sections 3.1.4 or 3.2, Buyer shall deliver the Termination
Notice to Seller and Escrow Holder on or before the Decision Date.  If Buyer
elects to terminate this Agreement in accordance with Sections 4.4 or 4.5, then
on or before the dates specified therein, Buyer shall deliver a Termination
Notice to Seller and Escrow Holder that Buyer elects to terminate this Agreement
pursuant to said Sections.  Buyer’s failure to timely deliver such termination
notice pursuant to said Sections of this Agreement shall constitute Buyer’s
waiver of Buyer’s right to terminate this Agreement pursuant to said Sections.
 If Buyer timely elects to terminate this Agreement pursuant to Sections 3.1.4,
3.2, 4.4 or 4.5, Escrow Holder shall deliver the Deposit to Buyer, less fifty
percent (50%) of any Escrow termination fee, and Escrow Holder shall return to
the depositor thereof any other materials

 

4

--------------------------------------------------------------------------------


 

previously placed in Escrow and remaining in Escrow; and neither party shall
thereafter have any further rights or obligations under this Agreement unless
expressly provided otherwise herein.

 

3.4  No Processing.  Without Seller’s prior written consent, until the Closing,
Buyer shall not make any application to any governmental agency for any permit,
approval, license or other entitlement for the Property or the use or
development thereof.

 

3.5  Access to Property.

 

3.5.1  Subject to the rights of existing tenants of the Property (“Tenants”),
whom Buyer hereby agrees not to interview or question without having provided
Seller and Seller’s Broker (as defined below) with at least 24 hours prior
written notice of its intention to do so during such interview, Seller hereby
grants to Buyer and Buyer’s representatives, agents, employees and contractors
(collectively, “Buyer’s Agents”) a nonexclusive license to enter onto the
Property solely for the purpose of conducting Buyer’s Inspection.  Any
Inspection work shall be at the sole cost and expense of Buyer.  The license
created under this Section 3.5.1 shall expire on termination of this Agreement.
 At least forty-eight (48) hours prior to any entry and Inspection, Buyer shall
provide Seller with sufficient evidence to show that Buyer and Buyer’s Agents,
who are to enter upon the Property, are adequately covered by policies of
insurance issued by a carrier reasonably acceptable to Seller insuring Buyer and
Seller against any and all liability arising out of Buyer’s or Buyer’s Agents’
entry upon and Inspection of the Property, including without limitation any loss
or damage to the Property, with coverage in the amount of not less than
$1,000,000 per occurrence.

 

3.5.2  Buyer agrees to keep the Property free from any liens arising out of any
work performed, materials furnished or obligations incurred by or on behalf of
Buyer or Buyer’s Agents with respect to any Inspection or Physical Testing of
the Property.  If any such lien shall at any time be filed, Buyer shall cause
the same to be discharged of record within twenty (20) days thereafter by
satisfying the same or, if Buyer in its discretion and in good faith determines
that such lien should be contested, by recording a bond.  Failure by Buyer to
discharge such lien shall be a material breach of this Agreement and Seller may
terminate this Agreement by written notice thereof to Buyer.

 

3.5.3  Buyer shall, at its sole cost and expense, comply with all applicable
federal, state and local laws, statutes, rules, regulations, ordinances, or
policies in conducting the Inspection and the Physical Testing.

 

3.5.4  Buyer hereby agrees to hold harmless, protect, defend and indemnify, and
hereby releases, Seller and its trustees, officers, directors, employees,
contractors, agents, subsidiaries and affiliates, and its and their respective
successors and assigns (collectively, the “Indemnitees”) and the Property from
and against any and all claims, demands, causes of action, losses, liabilities,
liens, encumbrances, costs or expenses (including without limitation reasonable
attorneys’ fees and litigation costs) arising out of, connected with or
incidental to: (a) any injuries to persons (including death) or property (real
or personal), or (b) any mechanics’, workers’ or other liens on the Property, by
reason of or relating to the work or activities conducted on the Property by
Buyer or Buyer’s Agents.  The provisions of this Section 3.5.4 shall survive any
termination of this Agreement and shall not be limited in any way by any other
terms of this Agreement.

 

5

--------------------------------------------------------------------------------


 

3.5.5  In no event shall Buyer or Buyer’s Agents have the right to place any
materials or equipment on the Property (including, without limitation, signs or
other advertising material) until after the Closing has occurred.

 

3.5.6  Buyer shall, at its sole cost and expense, clean up and repair the
Property, in whatever manner necessary, after Buyer’s or Buyer’s Agents’ entry
thereon so that the Property shall be returned to the same condition that
existed prior to Buyer’s or Buyer’s Agents’ entry thereon.

 

4.  ADDITIONAL AGREEMENTS OF THE PARTIES

 

4.1  Seller’s Representations and Warranties.  Seller hereby represents,
warrants and covenants to and agrees with Buyer as follows:

 

4.1.1  Seller has the legal right, power and authority to own the Property and
to enter into and consummate the transactions contemplated by this Agreement,
and this Agreement and all instruments, documents and agreements to be executed
by Seller in connection herewith are, or when delivered shall be, duly
authorized, executed and delivered by Seller and are, or when delivered shall
be, valid, binding and enforceable obligations of Seller.

 

4.1.2  There are no pending or, to Seller’s knowledge, threatened legal
proceedings, administrative actions, or pending governmental investigation of
any kind or character adversely affecting the Project or Seller’s interest
therein.

 

4.1.3  To Seller’s knowledge and except as may be disclosed in the Due Diligence
Documents, Seller has received no written notice from any government authority
of any violation of any statute, ordinance, code or regulation with respect to
the Project, which violation has not been corrected.

 

4.1.4  To Seller’s knowledge and except as may be disclosed in the Due Diligence
Documents, Seller has received no written notice that the Project is in
violation of any federal, state and local laws, ordinances and regulations
applicable to the Project with respect to “Hazardous Materials” (as defined
below), nor to Seller’s knowledge have any Hazardous Materials been or are
currently being produced, disposed of, used or stored on or under the Property
in violation of applicable law.

 

4.1.5  Seller is not required to obtain any consents or approvals to consummate
the transactions contemplated in this Agreement.

 

4.1.6  To Seller’s knowledge, the copies of the Leases and Contracts delivered
to Buyer (or made available to Buyer) for its review are true and correct copies
of the Leases and Contracts and are all of the Leases and Contracts affecting
the Property.

 

4.1.7  As used herein, “to Seller’s knowledge” and phrases of similar import
means the actual (not constructive and without attribution) conscious knowledge,
without undertaking, and without any duty to undertake, any investigation or
inquiry, of Deborah Hawthorne and Dirk Van Wyk, which individuals are the
employees of Seller (or its affiliates) with the operational/asset

 

6

--------------------------------------------------------------------------------


 

disposition responsibility for the Project.  It is expressly agreed and
understood that in no event shall Buyer be entitled to bring any action(s) for
damages or otherwise against such individuals.  In the event Seller or Buyer
should become aware of any facts or circumstances prior to the Closing Date that
should render any of Seller’s representations and warranties that are limited to
Seller’s knowledge no longer accurate, the party first becoming so aware shall
promptly notify the other party Buyer in writing, and Buyer shall have the
right, as its sole and exclusive remedy, to terminate this Agreement by written
notice to Seller and Escrow Holder delivered within seven (7) days after receipt
of Seller’s notice or first becoming aware of such facts, in which case this
Agreement shall terminate in accordance with Section 3.3.  This Section 4.1.7
shall supersede any inconsistent provision of this Agreement.

 

4.2  Buyer’s Representations and Warranties.  Buyer hereby represents, warrants
and covenants to and agrees with Seller as follows:

 

4.2.1  Buyer’s Investigation and Release.  (a) Buyer acknowledges that, except
as explicitly set forth herein, there are no representations or warranties of
any kind whatsoever, express or implied, made by Seller in connection with this
Agreement, the purchase of the Property by Buyer, the Contracts, the Leases, the
physical condition of the Property or whether the Property complies with
applicable laws or is appropriate for Buyer’s intended use; (b) prior to the
Decision Date Buyer shall have (or shall have chosen not to have) fully
investigated the Property (including the Leases and Contracts) and all matters
pertaining thereto; (c) Buyer is not relying on any statement or representation
of Seller, its agents or its representatives nor on any information supplied by
Seller, its agents or its representatives; (d) Buyer, in entering into this
Agreement and in completing its purchase of the Property, is relying, and shall
rely, entirely on its own investigation of the Property based on its extensive
experience in and knowledge of real property in the areas where the Property is
located; (e) Buyer is aware (or has chosen not to be aware) of all zoning
regulations, other governmental requirements, legal, site and physical
conditions, and other matters affecting the use and condition of the Property;
(f) Buyer’s decision to purchase the Property on the terms and conditions hereof
has been, and at all times shall be, made solely and exclusively in reliance on
Buyer’s own review, inspection and investigation of the Property (including the
Leases and Contracts) and of materials, documents, information and studies
relating to the Property; (g) BUYER SHALL PURCHASE THE PROPERTY IN ITS “AS IS”
CONDITION AS OF THE DATE OF CLOSING.  Without limiting the foregoing, Buyer
acknowledges that Buyer has accepted full responsibility for assuring the
Property complies at Closing with all applicable laws, rules, regulations,
orders and ordinances, and in the event any such laws, rules, regulations,
orders or ordinances impose any pre-Closing obligations upon Seller, Seller
shall have the right to (i) perform the same at Buyer’s expense and the cost
thereof shall be added to the Purchase Price at Closing, if Seller is obligated
by law to perform the same prior to Closing, and/or (ii) require Buyer to
execute and deliver at Closing any documentation requested by Seller or required
by governmental authorities confirming Buyer has accepted such responsibility
and indemnifying Seller against the same.

 

4.2.2  Authority.  Buyer has the power and authority to own the Property and to
consummate the transactions contemplated by this Agreement.  This Agreement and
all instruments, documents and agreements to be executed by Buyer in connection
herewith are or when delivered shall be duly authorized, executed and delivered
by Buyer and are valid, binding and enforceable

 

7

--------------------------------------------------------------------------------


 

obligations of Buyer.  Each individual executing this Agreement on behalf of
Buyer represents and warrants to Seller that he or she is duly authorized to do
so.

 

4.2.3  Consents.  Buyer is not required to obtain any consents or approvals to
consummate the transactions contemplated in this Agreement.

 

4.3  Reaffirmation.  The representations and warranties of Seller and Buyer set
forth in Sections 4.1 and 4.2 are true and correct as of the date of this
Agreement and shall be true and correct as of the Closing.  The Closing shall
constitute each party’s reaffirmation of those representations and warranties as
of the Closing, and each party shall execute and deliver at Closing a document
(a “Reaffirmation Certificate”) reaffirming such representations and warranties.

 

4.4  Condemnation.  If, prior to Closing, any portion of the Property shall be
condemned or become the subject of any pending or threatened condemnation
action, Seller shall promptly notify Buyer thereof.  This Agreement shall remain
in full force and effect, regardless of such condemnation or threatened or
pending action, and if any condemnation award is received by Seller prior to
Closing, the amount of such award shall be applied as a credit against the
Purchase Price.  Any condemnation awards received by Seller on or after Closing
shall be promptly delivered by Seller to Buyer.  Notwithstanding the foregoing,
in the event such condemnation involves 5% or more of the Land or the
Improvements or affects any of the existing access points to the Property, Buyer
shall be entitled to terminate this Agreement by written notice thereof to
Seller given within five (5) business days after Buyer shall have been notified
of such condemnation, whereupon the Deposit (to the extent previously delivered
to Escrow Holder) shall be returned to Buyer.  Buyer’s failure to timely deliver
such notice to Seller within such five (5) business day period shall constitute
Buyer’s election to proceed to Closing.

 

4.5  Damage or Destruction.  In the event of any damage to or destruction of the
Property prior to the Closing, Seller shall promptly notify Buyer thereof and
the Closing shall nevertheless occur as otherwise provided for in this
Agreement, except Seller shall assign to Buyer upon the Closing all insurance
proceeds paid or payable to Seller in connection with such occurrences.  Seller
shall have no obligation to repair such damage or destruction.  Notwithstanding
the foregoing, if such damage or destruction to the Property shall cost more
than $ 100,000 to repair, then Seller shall promptly so notify Buyer and within
five (5) business days after receipt of such notice, Buyer shall deliver written
notice to Seller and Escrow Holder, electing either: (a) to proceed with this
transaction and Closing in accordance with this Agreement notwithstanding such
damage or destruction; or (b) to terminate this Agreement in accordance with the
terms of Section 3.3.  Buyer’s failure to deliver either of such notices to
Seller and Escrow Holder within such five (5) business day period shall
constitute Buyer’s election to proceed to Closing under clause (a).

 

4.6  Tenant Lease Amendments; Management of Property.  Seller agrees to promptly
provide Buyer with a copy of all proposed amendments to existing Leases, and all
proposed new Leases, of any portion of the Property proposed to be executed
after the Effective Date and before the date (the “Stop Date”) that is seven (7)
days prior to the Decision Date for Buyer’s review, but in no event shall Buyer
have any right to approve the same, and Buyer’s failure to terminate this
Agreement on or before the Decision Date shall constitute Buyer’s deemed
approval of all such Lease amendments and new Leases.  From and after the Stop
Date, Buyer shall not execute any amendments to any

 

8

--------------------------------------------------------------------------------


 

existing Leases, or any new Leases, without Buyer’s prior written consent.  Upon
the Closing, Buyer shall reimburse Seller for, or assume Seller’s obligations
with respect to, all leasing commissions paid or payable by Seller and/or tenant
improvement obligations of Seller with respect to all Lease amendments and new
Leases approved (or deemed approved) by Buyer pursuant to this Section 4.6
(except Seller shall be responsible for all such expenses related to any such
lease with Cingular Wireless, and Seller shall be responsible for any leasing
commissions payable with respect to any Leases that are renewed or extended
before the Closing Date).  Subject to damage or destruction, or other matters
outside of Seller’s control, Seller agrees to continue to manage the Property
until Closing in the same manner it is currently managing the Property (in no
event shall Seller have any obligation to make capital repairs, replacements or
improvements, nor to cause the Property to comply with applicable laws).  Prior
to Closing, and for a reasonable period of time thereafter, Seller agrees to
reasonably cooperate with Buyer and Buyer’s accountants to facilitate Buyer’s
evaluations and required reports, including at least a one-year audit of the
books and records of the Property, which audit shall conclude with the execution
by Seller of a letter in the form attached hereto as Schedule 4.6 (Seller
confirms that the representations in such letter are, to Seller’s knowledge,
correct as of the date of execution of this Agreement, but Seller reserves the
right to revise such letter to reflect the state of Seller’s knowledge at the
time Seller is requested to execute such letter).

 

4.7  Estoppel Certificates.  Seller agrees to promptly exert good faith efforts
to obtain estoppel certificates (“Estoppels”) and subordination, non-disturbance
and attornment agreements (“SNDAs”), on Seller’s form or on such other
reasonable forms as Buyer shall deliver to Seller within five (5) days after the
Effective Date, from the Tenants.  Seller shall not be in default hereunder by
reason of the unavailability, or contents, of any Estoppel or SNDA.  Subject to
the further terms of this Section 4.7, Buyer shall have the right to terminate
this Agreement pursuant to Section 3.3 if prior to Closing Seller shall be
unable to obtain Estoppels approved by Buyer executed by (i) Ralph’s (the
“Major”), plus (ii) other tenants (the “Minors”) which, in the aggregate, occupy
at least seventy five percent (75%) of the remaining leased space at the
Property not counting the space leased by the Major.  Buyer shall be deemed to
have approved each Estoppel delivered to it by Seller unless Buyer shall have
delivered written notice to Seller objecting to such Estoppel within four (4)
days after Seller’s delivery of such Estoppel to Buyer.  Buyer shall have no
right to object to, and shall be deemed to have approved, any Estoppel executed
on a form set forth in, or stipulated by, the applicable lease that does not
reflect a default by landlord or tenant and that does not contain any
information materially inconsistent with the information set forth in the
applicable lease to which it pertains.  Buyer shall have no right to terminate
this Agreement by reason of the unavailability, or contents, of any SNDAs.
 Seller agrees to execute and deliver to Buyer at Closing a “Seller Estoppel”
with respect to those Minors as to which Seller has been unable to obtain an
executed Estoppel, but each Seller Estoppel shall be limited “to Seller’s
knowledge” (as defined in Section 4.1.7).

 

4.8  Hazardous Material Waiver.  Buyer, on behalf of itself, its successors and
assigns, hereby releases Indemnitees from and against any and all liabilities,
claims, demands, suits, judgments, causes of action (including, but not limited
to, causes of action arising under the Comprehensive Environmental Response
Compensation and Liability Act of 1980, 42 U.S.C. §§ 9601 et. seq.), losses,
costs, damages, injuries, penalties, enforcement actions, fines, taxes, remedial
actions, removal and disposal costs, investigation and remediation costs and
expenses (including, without limit, attorneys’ fees, litigation, arbitration and
administrative proceeding costs,

 

9

--------------------------------------------------------------------------------


 

expert and consultant fees and laboratory costs), sums paid in settlement of
claims, whether direct or indirect, known or unknown, arising out of, related in
any way to, or resulting from or in connection with, in whole or in part, the
presence or suspected presence of Hazardous Materials (defined below) in, on,
under, or about the Property.

 

“Hazardous Material(s)” means any chemical, substance, material, controlled
substance, object, condition, waste living organisms or combination thereof
which is or may be hazardous to human health or safety or to the environment due
to his radioactivity, ignitability, corrosivity, reactivity, explosivity,
toxicity, carcinogenicity, mutagenicity, phytotoxicity, infectiousness or other
harmful or potentially harmful properties or effects, including, without
limitation, petroleum hydrocarbons and petroleum products, lead, asbestos,
radon, polychlorinated biphenyls (PCBs) and all of those chemicals, substances,
materials, controlled substances, objects, conditions, wastes, living organisms
or combinations thereof which are now or become in the future listed, defined or
regulated in any manner by any federal, state or local law based upon, directly
or indirectly, such properties or effects.

 

5.  CLOSING

 

5.1  Deposits Into Escrow.

 

5.1.1  At least one (1) business day prior to the Closing Date, Seller shall
deposit into Escrow:

 

(a)  A grant deed conveying the Project to Buyer (the “Deed”), subject to the
Permitted Exceptions;

 

(b)  An affidavit or qualifying statement which satisfies the requirements of
Section 1445 of the Internal Revenue Code of 1986, as amended, and the
regulations thereunder (the “Non-Foreign Affidavit”), and a “Withholding
Exemption Certificate, Form 593”, pursuant to the California Revenue and
Taxation Code stating either the amount of withholding required from Seller’s
proceeds or that Seller is exempt from such withholding requirement (the
“Certificate”).

 

(c)  An original bill of sale and assignment (the “Bill of Sale”), duly executed
by Seller, assigning and conveying to Buyer all of Seller’s right, title and
interest in and to the Personal Property.  The Bill of Sale shall be in the form
of Exhibit “B” attached hereto;

 

(d)  An original assignment and assumption agreement (the “Assignment and
Assumption Agreement”) duly executed by Seller assigning all of Seller’s right,
title and interest in and to the Leases and the Contracts.  The Assignment and
Assumption Agreement shall be in the form of Exhibit “C” attached hereto; and

 

(e)  A letter to each Tenant (the “Tenant Letters”) advising the Tenant of the
sale of the Property, the transfer of the Tenant’s security deposit to Buyer and
of the name and address of Buyer (or its property manager).

 

10

--------------------------------------------------------------------------------


 

5.1.2  On or before 10:00 a.m.  Pacific time or the Closing Date, Buyer shall
deposit into Escrow:

 

(a)  Funds in accordance with the provisions of Section 1.3.2;

 

(b)  Buyer’s Reaffirmation Certificate;

 

(c)  An original counterpart of the Assignment and Assumption Agreement duly
executed by Buyer; and

 

(d)  the Tenant Letters.

 

5.1.3  Seller and Buyer shall each deposit such other instruments and funds as
are reasonably required by Escrow Holder or otherwise required to close Escrow
and consummate the sale of the Property in accordance with the terms of this
Agreement, including but not limited to documents required under Section 5.4.1.

 

5.2  Prorations.

 

5.2.1  Rentals from Leases (including fixed monthly rentals and other periodic
rentals, additional rentals, percentage rentals, operating cost pass-throughs
and other sums and charges payable by the tenants), prepaid rentals and prepaid
payments (collectively, “Rent”) shall, subject to the further provisions hereof,
be prorated on the basis that Buyer shall receive a credit for all security
deposits actually held by Seller and for all Rent which Seller has actually
received before the Closing which is allocable to the period after the Closing.
 Seller shall not receive a credit for any Rent Seller has not received as of
the Closing that is allocable to the period prior to the Closing.  If Buyer
shall collect any such Rent (including without limitation percentage rent) after
the Closing, Buyer shall promptly pay the same to Seller, after application of
the same to any rent due from the applicable Tenant after the Closing.

 

5.2.2  Real estate taxes shall be prorated as of the Closing on the basis of the
most recent assessed valuation of and rates and multiplier applicable to the
Property.  If prorations are not made on the basis of the current tax year or if
supplemental taxes are assessed after the Closing for the period prior to the
Closing, the parties shall make any necessary adjustment after Closing by cash
payment upon demand to the party entitled thereto so that Seller shall have
borne all taxes allocable to the period prior to the Closing (including all
supplemental taxes which are allocable to the period prior to Closing) and Buyer
shall bear all taxes allocable to the period after the Closing (including all
supplemental taxes which arc allocable to the period after the Closing).

 

5.2.3  Seller shall endeavor to have all of its utility accounts with respect to
the Property closed out effective as of the Closing Date; if such close-out is
not possible, utilities shall be prorated as of the Closing (with the assumption
that utility charges were uniformly incurred during the billing period in which
the Closing occurs).

 

5.2.4  Common area and maintenance charges, property taxes, insurance and other
operating cost pass-throughs payable by Tenants which accrue as of the Closing
Date, but which are

 

11

--------------------------------------------------------------------------------


 

not then due and payable (collectively, the “Operating Expenses”), shall not be
prorated, except as herein provided.  Buyer shall receive and retain any
Operating Expenses paid by Tenants on or after the Closing Date and Seller shall
receive and retain any Operating Expenses paid by Tenants prior to the Closing
Date; provided, however, that any monthly or periodic deposits or payments of
estimated Operating Expenses with respect to the month in which the Closing
occurs received by Seller prior to the Closing Date or by Buyer on or after the
Closing Date shall be prorated as of the Closing Date.  Buyer and Seller shall
prorate at Closing, actual Operating Expenses collected by Seller from Tenants
prior to Closing with actual Operating Expenses paid by Seller with respect to
such period, so that if there are any rebates owing to Tenants for the period of
Seller’s ownership, Seller shall pay Buyer the amount of such rebates at
Closing, and if the Tenants owe the landlord any additional amounts for
Operating Expenses with respect to the period of Seller’s ownership, Buyer shall
promptly pay Seller the amount so owed to the landlord upon Buyer’s receipt of
the same (and Buyer shall exert diligent good faith efforts to collect the
same).  Any prorations under this Agreement based upon monthly amounts shall be
based upon a thirty (30) day month; any prorations under this Agreement based
upon annual amounts shall be based upon a 366 day year.

 

5.3  Payment of Closing Costs.

 

5.3.1  Closing Costs Borne by Seller.  Seller shall bear and Escrow Holder shall
discharge on Seller’s behalf out of the sums payable to Seller hereunder (a)
one-half of Escrow Holder’s fee, (b) the Kern County documentary transfer taxes,
(c) all costs and expenses of the Owner’s Policy (except Buyer shall pay all
costs attributable to any endorsements, any extended coverage and any deletion
of the survey exception from the policy), and (d) any additional charges payable
in accordance with common escrow practices in Kern County, California.

 

5.3.2  Closing Costs Borne by Buyer.  Buyer shall deposit with Escrow Holder for
disbursement by Escrow Holder (a) one-half of Escrow Holder’s fee, (b) all costs
and expenses of the Owner’s Policy not borne by Seller, (c) the recording fees
and documentary transfer fees not borne by Seller required in connection with
the transfer of the Property to Buyer, and (d) any additional charges payable in
accordance with common escrow practices in Kern County, California.

 

5.4  Closing of Escrow.

 

5.4.1  Pursuant to Section 6045 of the Internal Revenue and Taxation Code,
Escrow Holder shall be designated the “closing agent” hereunder and shall be
solely responsible for complying with the tax reform act of 1986 with regard to
reporting all settlement information to the Internal Revenue Service.

 

5.4.2  Escrow Holder shall hold the Closing on the Closing Date if: (i) it has
received in a timely manner all the funds and materials required to be delivered
into Escrow by Buyer and Seller; and (ii) it has received assurances
satisfactory to it that, effective as of the Closing, the Title Company will
issue to Buyer, its standard coverage CLTA title insurance policy in the amount
of the Purchase Price, insuring Buyer as the owner of the Property, subject only
to the Permitted Exceptions (the “Owner’s Policy”).

 

5.4.3  To Close the Escrow, Escrow Holder shall:

 

12

--------------------------------------------------------------------------------


 

(a)  Cause the Deed to be recorded and thereafter mailed to Buyer, and deliver
the Owner’s Policy, Bill of Sale, Assignment and Assumption Agreement (executed
by Seller) and Non-Foreign Affidavit and Certificate to Buyer; and

 

(b)  Deliver to Seller the Buyer’s Reaffirmation Certificate, the Assignment and
Assumption Agreement (executed by Buyer), and by wire transfer of federal funds,
funds in the amount of the Purchase Price, plus or less any net debit or credit
to Seller by reason of the prorations and allocations of closing costs provided
for in this Agreement.

 

5.5  Failure to Close; Cancellation.  If Escrow Holder is not in a position to
Close the Escrow on the Closing Date, then this Agreement shall terminate (and
if Buyer is in default the Deposit shall be paid to Seller), except that no such
termination shall relieve either party of liability for any failure to comply
with the terms of this Agreement.

 

5.6  LIQUIDATED DAMAGES.  BUYER AND SELLER AGREE THAT IN THE EVENT OF A MATERIAL
DEFAULT OR BREACH HEREUNDER BY BUYER (INCLUDING, WITHOUT LIMITATION, ANY DEFAULT
OR BREACH BY BUYER WHICH RESULTS IN THE FAILURE OF ESCROW TO CLOSE), THE DAMAGES
TO SELLER WOULD BE EXTREMELY DIFFICULT AND IMPRACTICABLE TO ASCERTAIN, AND THAT
THEREFORE THE DEPOSIT IS A REASONABLE ESTIMATE OF THE DAMAGES TO SELLER, SUCH
DAMAGES INCLUDING COSTS OF NEGOTIATING AND DRAFTING OF THIS AGREEMENT, COSTS OF
COOPERATING IN SATISFYING CONDITIONS TO CLOSING, COSTS OF SEEKING ANOTHER BUYER
UPON BUYER’S DEFAULT, OPPORTUNITY COSTS IN, AND CARRYING COST ASSOCIATED WITH,
KEEPING THE PROPERTY OUT OF THE MARKETPLACE, AND OTHER COSTS INCURRED IN
CONNECTION HEREWITH.  ACCORDINGLY, BUYER AND SELLER AGREE THAT, EXCEPT FOR ANY
DAMAGES, COSTS AND EXPENSES INCURRED IN CONNECTION WITH OR RESULTING FROM
BUYER’S DEFAULT, OR BREACH OF ITS INDEMNITY OBLIGATIONS UNDER SECTIONS 3.5 AND
6.16 (WHICH DAMAGES, COSTS AND EXPENSES SHALL SURVIVE ANY CLOSING OR TERMINATION
OF THIS AGREEMENT AND ARE NOT LIMITED BY THIS SECTION 5.6), RECEIPT AND
RETENTION OF THE DEPOSIT SHALL BE THE SOLE DAMAGES OF SELLER IN THE EVENT OF ANY
BREACH OR DEFAULT BY BUYER HEREUNDER.

 

 

/s/ PSD/[ILLEGIBLE]

 

/s/ [ILLEGIBLE]

 

 

Seller’s Initials

 

Buyer’s Initials

 

 

5.7  Seller’s Breach.  In the event of a material breach by Seller hereunder,
Buyer’s remedies shall be limited to (i) termination of this Agreement and the
return to it of the Deposit, or (ii) specific performance of this Agreement.
 Buyer expressly waives and releases any right to sue Seller for damages.

 

5.8  Possession.  Subject to the Permitted Exceptions and the rights of the
Tenants, possession of the Property shall be delivered to Buyer upon Closing.

 

13

--------------------------------------------------------------------------------


 

6.  GENERAL PROVISIONS

 

6.1  Counterparts.  This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which, taken together, shall
constitute one and the same instrument.

 

6.2  Entire Agreement.  This Agreement contains the entire integrated agreement
between the parties respecting the subject matter of this Agreement and
supersedes all prior and contemporaneous understandings and agreements, whether
oral or in writing, between the parties respecting the subject matter of this
Agreement.

 

6.3  Legal Advice; Neutral Interpretation; Headings.  Each party has received
independent legal advice from its attorneys with respect to the advisability of
executing this Agreement and the meaning of the provisions hereof.  The
provisions of this Agreement shall be construed as to their fair meaning, and
not for or against any party based upon any attribution to such party as the
source of the language in question.  Headings used in this Agreement are for
convenience of reference only and shall not be used in construing this
Agreement.

 

6.4  Choice of Law.  This Agreement shall be governed by the laws of the State
of California.

 

6.5  Severability.  If any term, covenant, condition or provision of this
Agreement, or the application thereof to any person or circumstance, shall to
any extent be held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, covenants, conditions or provisions
of this Agreement, or the application thereof to any person or circumstance,
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated thereby.

 

6.6  Waiver of Covenants, Conditions or Remedies.  The waiver by one party of
the performance of any covenant, condition or promise under this Agreement shall
not invalidate this Agreement nor shall it be considered a waiver by it of any
other covenant, condition or promise under this Agreement.  The waiver by Either
or both parties of the time for performing any act under this Agreement shall
not constitute a waiver of the time for performing any other act or an identical
act required to be performed at a later time.  The exercise of any remedy
provided in this Agreement shall not be a waiver of any consistent remedy
provided by law, and the provision in this Agreement for any remedy shall not
exclude other consistent remedies unless they are expressly excluded.

 

6.7  Exhibits.  All exhibits to which reference is made in this Agreement are
deemed incorporated in this Agreement.

 

6.8  Amendment.  This Agreement may be amended at any time by the written
agreement of Buyer and Seller.  All amendments, changes, revisions and
discharges of this Agreement, in whole or in part, and from time to time, shall
be binding upon the parties despite any lack of legal consideration, so long as
the same shall be in writing and executed by the parties hereto.

 

6.9  Relationship of Parties.  The parties agree that their relationship is that
of seller and buyer, and that nothing contained herein shall constitute either
party the agent or legal representative of the other for any purpose whatsoever,
nor shall this Agreement be deemed to create any form of business organization
between the parties hereto, nor is either party granted any right or authority
to

 

14

--------------------------------------------------------------------------------


 

assume or create any obligation or responsibility on behalf of the other party,
nor shall either party be in any way liable for any debt of the other.

 

6.10  No Third Party Benefit.  This Agreement is intended to benefit only the
parties hereto and no other person or entity has or shall acquire any rights
hereunder.

 

6.11  Time of the Essence.  Time shall be of the essence as to all dates and
times of performance, whether contained herein or contained in any escrow
instructions to be executed pursuant to this Agreement, and all escrow
instructions shall contain a provision to this effect.

 

6.12  Further Acts.  Each party agrees to perform any further acts and to
execute, acknowledge and deliver any documents, which may be reasonably
necessary to carry out the provisions of this Agreement.

 

6.13   Recordation.  Buyer shall not record this Agreement, any memorandum of
this Agreement, any assignment of this Agreement or any other document that
would cause a cloud on the title to the Property.

 

6.14  Assignment.  Upon written notice to Seller, Buyer shall be entitled to
assign Buyer’s rights and delegate its obligations hereunder to a third party
controlled by Buyer, but no such assignment shall release Buyer of any liability
hereunder.  Each party agrees to cooperate with the other party in competing an
exchange qualifying for nonrecognition of gain under Internal Revenue Code §1031
and the applicable provisions of the California Revenue and Taxation Code
(“Exchange”), and each party reserves the right to convert this transaction to
an Exchange at any time before the Closing Date.  If either party does elect to
complete an Exchange, the other party shall execute all escrow instructions,
documents, agreements or instruments reasonably requested by the first party to
complete the Exchange; provided, however, that the other party shall incur no
additional liabilities, expenses or costs (other than its attorneys fees in
reviewing customary Exchange documentation) as a result of or connected with
such Exchange, and shall not be required to take title to any other property.
 Notwithstanding that the transaction contemplated hereby should be effected as
an Exchange through a third party as a qualified IRC §1031 intermediary, all
obligations, representation, warranties and indemnities made by Buyer shall run
to Seller, and all obligations, representations, warranties and indemnities made
by Seller shall run to Buyer, despite the fact that an intermediary or other
third party facilitating a party’s tax-deferred exchange was substituted
hereunder for that party.  Subject to the foregoing, this Agreement shall be
binding upon and shall inure to the benefit of the successors and assigns of the
parties to this Agreement.

 

6.15  Attorneys’ Fees.  In the event of any litigation involving the parties to
this Agreement to enforce any provision of this Agreement, to enforce any remedy
available upon default under this Agreement, or seeking a declaration of the
rights of either party under this Agreement, the prevailing party shall be
entitled to recover from the other such attorneys’ fees and costs as may be
reasonably incurred, including the costs of reasonable investigation,
preparation and professional or expert consultation incurred by reason of such
litigation.  All other attorneys’ fees and costs relating to this Agreement and
the transactions contemplated hereby shall be borne by the party incurring the
same.

 

15

--------------------------------------------------------------------------------


 

6.16  Brokers.  Pursuant to separate agreement, Seller shall pay CB Richard
Ellis (“Seller’s Broker”), a brokerage commission for its services as broker in
this transaction if, as and when the Closing occurs (and Seller understands that
Seller’s Broker has an agreement with Buyer’s broker, CB Richard Ellis, to pay
CB Richard Ellis a portion of such commission at Closing).  Buyer and Seller
each represent and warrant to the other that, except as stated in the preceding
sentence (a) they have not dealt with any brokers or finders in connection with
the purchase and sale of the Property, and (b) insofar as such party knows, no
broker or other person is entitled to any commission or finder’s fee in
connection with the purchase and sale of the Property.  Seller and Buyer each
agree to indemnify and hold harmless the other against any loss, liability,
damage, cost, claim or expense incurred by reason of any brokerage fee,
commission or finder’s fee which is payable or alleged to be payable to any
broker or finder because of any agreement, act, omission or statement of the
indemnifying party.  The provisions of this Section 6.16 shall not be limited in
any way by any terms of this Agreement.

 

6.17  Manner of Giving Notice.  All notices and demands which either party is
required or desires to give to the other shall be given in writing by personal
delivery, express courier service or by telecopy followed by next day delivery
of a hard copy to the address or telecopy number set forth below for the
respective party, provided that if any party gives notice of a change of name,
address or telecopy number, notices to that party shall thereafter be given as
demanded in that notice.  All notices and demands so given shall be effective
upon receipt by the party to whom notice or a demand is being given.

 

To Buyer:

 

To Seller:

Inland Real Estate Acquisitions, Inc.

 

Donahue Schriber Realty Group, L.P.

2901 Butterfield Road

 

200 E. Baker Street, Suite 100

Oak Brook, IL 60523

 

Costa Mesa, CA 92626

Attn.: Mark Youngman

 

Attn.: Dirk Van Wyk

Telephone: 630-218-4948

 

Telephone: (714) 545-1400

Fax: 630-218-4935

 

Fax: (714) 545-4222

 

 

 

With a copy to:

 

With a copy to:

 

 

David Greenman

 

 

18800 Von Karman Avenue, Suite 100

 

 

Irvine, CA 92612

 

 

Telephone: (949) 224-0338

 

 

Fax:  (949) 224-0339

 

6.18  Survival.  The terms and provisions of this Agreement shall survive the
Closing and the consummation of the transactions contemplated by this Agreement
or the termination of this Agreement for any reason without the conveyance of
the Property to Buyer.

 

SIGNATURES ON NEXT PAGE

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.

 

SELLER:

 

Donahue Schriber Realty Group, L.P., a Delaware limited
partnership

 

 

 

 

 

By: Donahue Shriber Realty Group, Inc., a Maryland
corporation its general partner

 

 

 

 

 

By:

/s/ Patrick S. Donahue

 

 

 

 

 

 

 

 

Name:

Patrick S. Donahue

 

 

 

 

 

 

 

 

Title:

President

 

 

 

 

 

 

 

 

By:

/s/ Dirk Van Wyk

 

 

 

 

 

 

 

 

Name:

Dirk Van Wyk

 

 

 

 

 

 

 

 

Title:

Vice President

 

 

 

 

BUYER:

 

Inland Real Estate Acquisitions, Inc., an Illinois corporation

 

 

 

 

 

By:

/s/ Mark Youngman

 

 

 

 

 

 

 

 

Name:

Mark Youngman

 

 

 

 

 

 

 

 

Title:

Vice President

 

 

JOINDER OF ESCROW HOLDER

 

Escrow Holder executes this Agreement for the purpose of agreeing to serve as
escrow agent with respect to the Deposit and closing in accordance with this
Agreeement.

 

 

 

STEWART TITLE GUARANTY COMPANY

 

 

 

 

 

 

 

 

By:

/s/ Josette Loaiza

 

 

 

 

 

 

Name:

Josette Loaiza

 

 

 

 

 

 

Title:

Commercial Escrow Officer

 

 

17

--------------------------------------------------------------------------------